[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                         ------------------------------------------- U.S. COURT OF APPEALS
                                      No. 08-10030                     ELEVENTH CIRCUIT
                                                                        JANUARY 30, 2009
                                Non-Argument Calendar
                                                                        THOMAS K. KAHN
                        --------------------------------------------         CLERK

                       D.C. Docket No. 04-80077-CR-WJZ

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

     versus

DAVID WAYNE WILSON,

                                                         Defendant-Appellant.


              ----------------------------------------------------------------
                   Appeal from the United States District Court
                         for the Southern District of Florida
              ----------------------------------------------------------------

                                  (January 30, 2009)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.


PER CURIAM:
      Defendant David Wayne Wilson (“Defendant”) appeals the District Court’s

grant of the government’s motion to reduce his sentence for providing substantial

assistance to the government pursuant to Fed.R.Crim.P. 35(b). Defendant’s

sentence was lowered from 53 months followed by three years of supervised

release to time served followed by three years supervised release. Defendant

wanted a greater reduction. We have no jurisdiction to review the extent of a Rule

35(b) sentence reduction; we dismiss the appeal.

      Defendant pleaded guilty to possession of a firearm by a convicted felon

and possession of stolen firearms. After Defendant was sentenced, the

government filed a Fed.R.Crim.P. 35(b) motion and informed the court that

Defendant had recently testified on behalf of the government in a trial. Defendant

had come forward to provide information in that trial in spite of his testimony’s

placing his family in danger. Therefore, the government recommended

Defendant’s sentence be reduced to time served and two years supervised release.

Defendant’s counsel asked that it be reduced not to include any period of

supervised release so that Defendant could move out of town. The District Court

reduced Defendant’s sentence to time served and three years supervised release.

Defendant appeals this sentence.




                                         2
      Appeals from a district court’s decision to deny or grant a Rule 35(b)

motion are generally not within the subject matter jurisdiction of this Court.

United States v. Manella, 86 F.3d 201, 203 (11th Cir. 1996). This Court reviews

subject matter jurisdiction de novo. United States v. Winingear, 422 F.3d 1241,

1245 (11th Cir. 1996).

      Appeals from a district court’s ruling on a Rule 35(b) motion are governed

by 18 U.S.C. § 3742. Manella, 86 F.3d at 203. This section allows a defendant to

appeal a final sentence only if it was imposed in violation of the law, was the

result of an incorrect application of the Sentencing Guidelines, exceeded the

guideline range, or did not have an applicable guideline but was plainly

unreasonable. Id. Therefore, a defendant may not appeal the result of a Rule

35(b) motion simply because he would like to reduce his sentence further. See

Manella, 86 F.3d at 203.

      Defendant’s counsel acknowledges Manella but claims that under United

States v. Booker, 543 U.S. 220 (2005) and Gall v. United States, 128 S.Ct 586

(2007), this Court must review all sentences for reasonableness. This contention

is not correct. Booker concluded that the section of the Sentencing Reform Act

that made the Sentencing Guidelines mandatory was unconstitutional. Booker,

543 U.S. at 259-60. Gall clarified that the reasonableness standard in Booker

                                          3
includes the abuse-of-discretion standard and focuses on the consideration of the

factors in 18 U.S.C. § 3553 when imposing a sentence outside the guidelines

range. Gall, 128 S.Ct at 594. Rule 35(b) motions and 18 U.S.C. § 3742 were not

discussed in these opinions. Because Manella has never been overturned by the

Supreme Court or an en banc decision from this Court, it is still good law. United

States v. King, 509 F.3d 1338, 1343 (11th Cir. 2007). See also United States v.

McGee, 508 F.3d 442 (7th Cir. 2007); United States v. Haskins, 479 F.3d 955 (8th

Cir. 2007); United States v. McKnight, 448 F.3d 237 (3rd Cir. 2006). This Court

does not have jurisdiction over Defendant’s appeal.

      APPEAL DISMISSED.




                                         4